DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
2.	Claims 1-8 have been examined and rejected. This is the first Office action on the merits.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

4-1.	Independent claim 1 is directed to the abstract idea of receiving ostomy assessment information, the assessment information comprising one or more of condition of skin adjacent an ostomy, topographical location of any peristomal lesion, stoma type, pouching surface type, stoma devices present, and stoma complications;... and applying a treatment algorithm to the ostomy assessment information to generate an output. The recited steps of receiving and applying correspond to concepts that may be performed mentally or in the human mind. A person could read about or listen to ostomy assessment information regarding a patient and apply a process based on a set of rules to come up with a treatment plan for the patient.  
This judicial exception is not integrated into a practical application. In particular, the claim recites a non-transitory computer-readable storage media encoded with a computer program including instructions executable by a processor and comprising software modules. These are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. The additional limitation of “display one or more ostomy care management options based on the output” merely presents data, and therefore amounts to post-solution activity. See MPEP 2106.05(g). The outputting of data does not meaningfully limit the claim because it is an activity that must be performed in any method that evaluates data and provides a result. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a non-transitory computer-readable storage media encoded with a computer program including instructions executable by a processor and comprising software modules amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The “displaying” limitation amounts to insignificant extra-solution activity, i.e., the mere display of information. See MPEP 2106.05(g). The “displaying” limitation does not define a way of retrieving and presenting data that is different than any of the myriad conventional ways in which a computer can retrieve and present data, and thus, does not provide an inventive concept. Therefore, the claim is not patent eligible.	

4-2.	As per dependent claim 2, the additional limitation of providing definitions of terms does not integrate the judicial exception into a practical application. This merely presents data, and therefore amounts to post-solution activity. See MPEP 2106.05(g). The outputting of data does not meaningfully limit the claim because it is an activity that must be performed in any method that evaluates data and provides a result. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The dependent claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “providing” limitation amounts to insignificant extra-solution activity, i.e., the mere display of information. See MPEP 2106.05(g). The “providing” limitation does not define a way of retrieving and presenting data that is different than any of the myriad conventional ways in which a computer can retrieve and present data, and thus, does not provide an inventive concept. Therefore, the claim is not patent eligible.

4-3.	As per dependent claim 3, the additional limitation of providing exemplary photographs to support determination of ostomy assessment information does not integrate the judicial exception into a practical application. This merely presents data, and therefore amounts to post-solution activity. See MPEP 2106.05(g). The outputting of data does not meaningfully limit the claim because it is an activity that must be performed in any method that evaluates data and provides a result. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The dependent claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “providing” limitation amounts to insignificant extra-solution activity, i.e., the mere display of information. See MPEP 2106.05(g). The “providing” limitation does not define a way of retrieving and presenting data that is different than any of the myriad conventional ways in which a computer can retrieve and present data, and thus, does not provide an inventive concept. Therefore, the claim is not patent eligible.

4-4.	As per dependent claim 4, the additional limitation of “the ostomy options comprise one or more of: a device recommendation, a product recommendation, an instruction, a treatment, consideration, and a caution” merely describe what kind of information is being displayed in the “displaying” limitation, and therefore amounts to post-solution activity. See MPEP 2106.05(g). The outputting of data does not meaningfully limit the claim because it is an activity that must be performed in any method that evaluates data and provides a result. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The dependent claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation amounts to insignificant extra-solution activity, i.e., the mere display of information. See MPEP 2106.05(g). The  limitation does not define a way of retrieving and presenting data that is different than any of the myriad conventional ways in which a computer can retrieve and present data, and thus, does not provide an inventive concept. Therefore, the claim is not patent eligible.

4-5.	As per dependent claim 5, the additional limitation of “wherein the algorithm provides the output by matching ostomy assessment information to at least one ostomy care product or device” also correspond to concepts that may be performed mentally. No further limitations in the dependent claims integrate the judicial exception into a practical application. The dependent claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

4-6.	Regarding dependent claim 6, the additional limitation of “wherein ostomy assessment information comprises a condition selected from a list of potential conditions” also correspond to concepts that may be performed mentally. No further limitations in the dependent claims integrate the judicial exception into a practical application. The dependent claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

4-7.	Regarding dependent claims 7-8, the additional limitations of “wherein the treatment guide is implemented as a web application” and “wherein the treatment guide is implemented as a mobile application” do not integrate the judicial exception into a practical application because they are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of “wherein the treatment guide is implemented as a web application” and “wherein the treatment guide is implemented as a mobile application” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.	

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allison et al (Pub. No. US 2007/0078306) in view of Beitz et al (“Content Validation of a Standardized Algorithm for Ostomy Care,” October 1, 2010).

7-1.	Regarding claim 1, Allison teaches a non-transitory computer-readable storage media encoded with a computer program including instructions executable by a processor to create an interactive... treatment guide comprising: a. a software module configured to receive... assessment information, by disclosing a treatment planning system including a treatment planning software (TPS) that provides a “wizard” user interface, in which the TPS guides a user through one or more complex tasks of treatment planning using step-by-step dialogs [paragraph 40]. When launching the wizard, a patient is selected [paragraph 66], a list of images from a set of images relating to the patient are displayed for selection [paragraphs 67-68], and a body region is displayed for selection [paragraph 69].
	Allison teaches b. a software module configured to apply a treatment algorithm to the... assessment information to generate an output; and c. a software module configured to display one or more... care management options based on the output, by disclosing that based on the selections made, a list of templates is displayed [paragraph 69, lines 12-17] where selection of a template loads a set of parameters for a treatment plan into the TPS [paragraph 70]. The user may then enter into a workflow to create a treatment plan [paragraph 71].
Allison does not expressly teach that the treatment guide is an ostomy treatment guide, the assessment information is ostomy assessment information that comprises one or more of: condition of skin adjacent an ostomy, topographical location of any peristomal lesion, stoma type, pouching surface type, stoma devices present, and stoma complications; and that the displayed one or more care management options are ostomy care management options. Beitz discloses providing a tool to assist nonspecialized clinicians or unskilled caregiver and family to identify and treat common stoma complications by using a standardized algorithm consisting of 11 assessments that lead to a pathway of individualized patient management options [Abstract, paragraphs 1, 6-8; Discussion, paragraph 1]. This includes using definitions that offer a common language and objective way to diagnose and classify peristomal skin complications [Literature Review, paragraph 10; Table 1]. The 11 assessments of the Ostomy Algorithm are (1) Type of Ostomy, (2) Type and Volume of Output, (3) Stoma Type, (4) Stoma Profile (Stoma Protrusion), (5) Stoma Shape, (6) Abdominal Contour, (7) Level Pouching Surface, (8) Presence/Absence of Devices, (9) Presence/Absence of Stoma Complications, (10) Peristomal Skin Assessment (SACSTM), and (11) Presence/Absence of Peristomal Skin Complications [Table 2]. Since Allison discloses that the system described is not limited to use only with medical diagnostic imaging and treatment [paragraph 108], and the ability to create and modify a template to provide one or more pre-defined treatment planning parameters and settings applicable to the anatomical treatment region of interest [paragraphs 41, 72-73], it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the algorithm of Beitz in a system having a wizard user interface and templates, as taught by Allison. This would reduce the time required for an unskilled caregiver to identify and treat common stoma complications while also reducing user error [Allison, paragraph 41, last 6 lines; Beitz, Abstract, paragraph 1]. 

7-2.	Regarding claim 2, Allison-Beitz teach all the limitations of claim 1, wherein the interactive ostomy treatment guide further comprises a software module configured to provide definitions of terms, by disclosing that a user manual for the TPS can be accessed [Allison, paragraph 53] and definitions are used that offer a common language and objective way to diagnose and classify peristomal skin complications [Beitz, Literature Review, paragraph 10; Table 1].

7-3.	Regarding claim 3, Allison-Beitz teach all the limitations of claim 1, wherein the interactive ostomy treatment guide further comprises a software module configured to provide exemplary photographs to support determination of ostomy assessment information, by disclosing that when launching the wizard, a patient is selected [Allison, paragraph 66], a list of images from a set of images relating to the patient are displayed for selection [Allison, paragraphs 67-68], and a body region is displayed for selection [Allison, paragraph 69]. Clinical photos are used in determining ostomy assessment information [Beitz, Results, paragraph 12].

7-4.	Regarding claim 4, Allison-Beitz teach all the limitations of claim 1, wherein the ostomy management options comprise one or more of: a device recommendation, a product recommendation, an instruction, a treatment, consideration, and a caution, by disclosing that the TPS provides a “wizard” user interface, in which the TPS guides a user through one or more complex tasks of treatment planning using step-by-step dialogs [Allison, paragraph 40]. The Ostomy Algorithm is used to assist nonspecialized clinicians or unskilled caregiver and family to identify and treat common stoma complications by using a standardized algorithm consisting of 11 assessments that lead to a pathway of individualized patient management options [Beitz, Abstract, paragraphs 1, 6-8; Discussion, paragraph 1].

7-5.	Regarding claim 5, Allison-Beitz teach all the limitations of claim 1, wherein the algorithm provides the output by matching ostomy assessment information to at least one ostomy care product or device, by disclosing that expected outcomes of the ostomy algorithm include selection of a pouching system that provides secure, predictable comfortable wear time [Beitz, Ostomy Algorithm Development and Content Validation – Instructions].

7-6.	Regarding claim 6, Allison-Beitz teach all the limitations of claim 1, wherein ostomy assessment information comprises a condition selected from a list of potential conditions, by disclosing that a list of images from a set of images relating to the patient are displayed for selection [Allison, paragraphs 67-68], and a body region is displayed for selection [Allison, paragraph 69]. The 11 assessments of the Ostomy Algorithm are (1) Type of Ostomy, (2) Type and Volume of Output, (3) Stoma Type, (4) Stoma Profile (Stoma Protrusion), (5) Stoma Shape, (6) Abdominal Contour, (7) Level Pouching Surface, (8) Presence/Absence of Devices, (9) Presence/Absence of Stoma Complications, (10) Peristomal Skin Assessment (SACSTM), and (11) Presence/Absence of Peristomal Skin Complications [Beitz, Table 2].

8.	Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allison et al (Pub. No. US 2007/0078306), in view of Beitz et al (“Content Validation of a Standardized Algorithm for Ostomy Care,” October 1, 2010), and further in view of Pope et al (Pub. No. US 2013/0173279).

8-1.	Regarding claim 7, Allison-Beitz teach all the limitations of claim 1. Allison-Beitz do not expressly teach wherein the treatment guide is implemented as a web application. Pope discloses a system for diagnosing and treating dermatologic conditions using a web service [paragraphs 12, 23]. This would allow the guide to be more easily accessible anywhere by a device connected to the Internet. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the treatment guide of Allison-Beitz as a web application, as taught by Pope. This would allow the guide to be more easily accessible anywhere by a device connected to the Internet.

8-2.	Regarding claim 8, Allison-Beitz teach all the limitations of claim 1. Allison-Beitz do not expressly teach wherein the treatment guide is implemented as a mobile application. Pope discloses a system for diagnosing and treating dermatologic conditions using a mobile application [paragraphs 12, 18-19, 21, 23]. This would allow the guide to be easily accessible anywhere. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the treatment guide of Allison-Beitz as a mobile application, as taught by Pope. This would allow the guide to be more accessible anywhere.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178